              Case 17-35036                 Doc      Filed 05/21/20         Entered 05/21/20 16:49:32                          Desc Main
 Fill in this information to identify the case:          Document           Page 1 of 6

 Debtor 1              Brian Garcia
                       __________________________________________________________________

 Debtor 2               ________________________________________________________________
 (Spouse, if filing)

                                         Northern
 United States Bankruptcy Court for the: ______________________              Illinois
                                                                District of __________
                                                                             (State)
 Case number            17-35036
                        ___________________________________________




Official Form 410S1
Notice of Mortgage Payment Change                                                                                                             12/15

If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor’s principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form
as a supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.
                               U.S. Bank Trust National Association, as
                   Trustee of the Bungalow Series III Trust
 Name of creditor: _______________________________________                                                           4
                                                                                         Court claim no. (if known): _____________________


 Last 4 digits of any number you use to                                                  Date of payment change:
 identify the debtor’s account:                          6222____ ____ ____
                                                         ____                            Must be at least 21 days after date       08        2020
                                                                                                                                   ____/____/_____
                                                                                                                                        01
                                                                                         of this notice


                                                                                         New total payment:                          1,508.75
                                                                                                                                   $ ____________
                                                                                         Principal, interest, and escrow, if any

 Part 1:         Escrow Account Payment Adjustment

 1.   Will there be a change in the debtor’s escrow account payment?
      q    No
      q    Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe
                the basis for the change. If a statement is not attached, explain why: ___________________________________________
                __________________________________________________________________________________________________

                   Current escrow payment: $ _______________                           New escrow payment:         $ _______________


 Part 2:         Mortgage Payment Adjustment

 2.   Will the debtor’s principal and interest payment change based on an adjustment to the interest rate on the debtor's
      variable-rate account?
      q    No
      q    Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
                attached, explain why: _______________________________________________________________________________
                __________________________________________________________________________________________________

                   Current interest rate:         3.000
                                                  _______________%                     New interest rate:          4.000
                                                                                                                   _______________%

                                                             904.34
                   Current principal and interest payment: $ _______________                                                 1,037.26
                                                                                       New principal and interest payment: $ _______________


 Part 3:         Other Payment Change

 3.   Will there be a change in the debtor’s mortgage payment for a reason not listed above?
      q    No
      q    Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
                (Court approval may be required before the payment change can take effect.)

                   Reason for change: ___________________________________________________________________________________

                   Current mortgage payment: $ _______________                         New mortgage payment: $ _______________


Official Form 410S1                                          Notice of Mortgage Payment Change                                              page 1
            Case 17-35036                      Doc          Filed 05/21/20            Entered 05/21/20 16:49:32                     Desc Main
                                                                Document              Page 2 of 6

Debtor 1         Brian Garcia
                 _______________________________________________________                                               17-35036
                                                                                                Case number (if known) _____________________________________
                 First Name      Middle Name               Last Name




 Part 4:         Sign Here


 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
 telephone number.
 Check the appropriate box.

     q     I am the creditor.

     q
     X     I am the creditor’s authorized agent.



 I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
 knowledge, information, and reasonable belief.



 û_____________________________________________________________
  /s/ Michelle R. Ghidotti-Gonsalves
     Signature
                                                                                                Date    05 19 2020
                                                                                                        ____/_____/________




 Print:             Michelle R. Ghidotti-Gonsalves, Esq.
                    _________________________________________________________                   Title   AUTHORIZED AGENT
                                                                                                        ___________________________
                    First Name                      Middle Name          Last Name



 Company            Ghidotti Berger LLP
                    _________________________________________________________



 Address            1920 Old Tustin Avenue
                    _________________________________________________________
                    Number                 Street

                    Santa Ana, CA 92705
                    ___________________________________________________
                    City                                                 State       ZIP Code



 Contact phone       949
                    (______) _____– 2010
                             427 _________                                                            bknotifications@ghidottiberger.com
                                                                                                Email ________________________




Official Form 410S1                                                    Notice of Mortgage Payment Change                                           page 2
                Case 17-35036                Doc        Filed 05/21/20             Entered 05/21/20 16:49:32                     Desc Main
                                                            Document               Page 3 of 6                                             BSI Financial Services
                                                                                                                   314 S Franklin St. / Second Floor PO Box 517
                                                                                                                                               Titusville PA 16354
                                                                                                                                         Toll Free: 800-327-7861
                                                                                                                                               Fax: 814-217-1366
                                                                                                                                            myloanweb.com/BSI




          May 4, 2020

          BRIAN A GARCIA

          11012 S WHIPPLE ST
          CHICAGO        IL 60655


                                                                                                                               Loan Number:

                                                                                                 Property Address: 11012 SOUTH WHIPPLE STREET
                                                                                                                       CHICAGO       IL 60655

         Dear BRIAN A GARCIA:

         Changes to Your Mortgage Interest Rate and Payments on 07/01/20.

         Under the terms of your mortgage modification dated 07/01/14, you are coming up on a step change during
         which your interest rate will change to the next step rate. Per the terms of your modification agreement, your
         interest rate will change to 4.00000%, effective 07/01/20. This change in your interest rate will result in a new
         monthly payment of $1037.26, and your first payment at the new adjusted amount is due 08/01/20. You will
         receive a letter notifying you of each step rate change.

         The table below shows your existing rate and payment and your new rate and payment:


                                            Current Rate and Payment                                              New Rate and Payment

       Interest Rate                                   3.00000%                                                           4.00000%

       Principal &                                      $904.34                                                           $1037.26
    Interest Payment

   Escrow (Taxes and                                    $471.49                                                            $471.49
       Insurance)

                                                       $1375.83                                                          $1508.75
     Total Payment                                                                                                      Due 08/01/20




Licensed as Servis One, Inc. dba BSI Financial Services.

BSI NMLS # 38078. Customer Care Hours: Mon. - Fri. 8:00 am to 11:00 pm (ET) and Sat. 8:00 am to 12:00 pm (ET).
If you have filed a bankruptcy petition and there is an "automatic stay" in effect in your bankruptcy case or you have received a discharge of your personal
liability for the obligation identified in this letter, we may not and do not intend to pursue collection of that obligation from you personally. If either of these
circumstances apply, this notice is not and should not be construed to be a demand for payment from you personally. Unless the Bankruptcy Court has
ordered otherwise, please also note that despite any such bankruptcy filing, whatever rights we hold in the property that secures the obligation remain
unimpaired.
                                                                                                                                                         Page 1 of 2
    Case 17-35036                Doc        Filed 05/21/20             Entered 05/21/20 16:49:32                     Desc Main
                                                Document               Page 4 of 6
                                                                                                                   BSI Financial Services
                                                                                           314 S Franklin St. / Second Floor PO Box 517
                                                                                                                       Titusville PA 16354
                                                                                                                 Toll Free: 800-327-7861
                                                                                                                       Fax: 814-217-1366
                                                                                                                    myloanweb.com/BSI




      Please note:

      Your monthly payment includes an escrow amount for property taxes, hazard insurance and other escrowed
      expenses (if applicable). If the cost of your homeowner’s insurance, property taxes or other escrowed
      expenses increase, your monthly payment is subject to increase as well. The escrow payment amounts
      shown are based on current data and represent a reasonable estimate of expenditures for future escrow
      obligations; however, please note that your escrow payments may be adjusted periodically in accordance
      with applicable laws.

      Your total monthly payment is calculated by adding the principal, interest and escrow amounts.

 If You Anticipate Problems Making your Payments:

       •    Contact BSI Financial Services at 1-800-327-7861 as soon as possible.
       •    If you seek an alternative to the upcoming changes to your interest rate and payment, the
            following options may be possible (most are subject to lender approval):
                 ➢     Refinance your loan with another lender;
                 ➢     Modify your loan terms with us;
                 ➢     Sell your home and use the proceeds to pay off your current loan;
                 ➢     If you are not able to continue paying your mortgage, your best option may be to find more
                       affordable housing. As an alternative to foreclosure, you may be able to enter into a short sale
                       by selling your home and using the proceeds to pay off your current loan or to deliver to us a
                       deed-in- lieu of foreclosure.

       •    If you would like contact information for counseling agencies or programs in your area, call
            the
            U.S. Department of Housing and Urban Development (HUD) at 1-800-569-4287 or visit
            http://www.hud.gov/offices/hsg/sfh/hcc/hcs.cfm. If you would like contact information for a
            state housing finance agency, contact the U.S. Consumer Financial Protection Bureau (CFPB)
            at http://www.consumerfinance.gov/mortgagehelp/.
 Sincerely,

 BSI Financial Services
 NMLS # 38078; # 126672

 This is an attempt to collect a debt. Any information obtained will be used for that purpose.



                                                                                                                     GR-2009-01042016_CA11042015




Licensed as Servis One, Inc. dba BSI Financial Services.

BSI NMLS # 38078. Customer Care Hours: Mon. - Fri. 8:00 am to 11:00 pm (ET) and Sat. 8:00 am to 12:00 pm (ET).
If you have filed a bankruptcy petition and there is an "automatic stay" in effect in your bankruptcy case or you have received a
discharge of your personal liability for the obligation identified in this letter, we may not and do not intend to pursue collection of that
obligation from you personally. If either of these circumstances apply, this notice is not and should not be construed to be a demand
for payment from you personally. Unless the Bankruptcy Court has ordered otherwise, please also note that despite any such
bankruptcy filing, whatever rights we hold in the property that secures the obligation remain unimpaired.
                                                                                                                                Page 2 of 2
     Case 17-35036         Doc     Filed 05/21/20     Entered 05/21/20 16:49:32        Desc Main
                                       Document       Page 5 of 6


 1   Michelle R. Ghidotti-Gonsalves, Esq. (SBN 232837)
     L. Bryant Jaquez, Esq. (SBN 252125)
 2   GHIDOTTI | BERGER, LLP
 3   1920 Old Tustin Ave.
     Santa Ana, CA 92705
 4   Ph: (949) 427-2010
     Fax: (949) 427-2732
 5   bjaquez@ghidottiberger.com
 6
     Authorized Agent for Creditor
 7   U.S. Bank Trust National Association, as Trustee of the Bungalow series III Trust
 8
                                 UNITED STATES BANKRUPTCY COURT
 9
                     NORTHERN DISTRICT OF ILLINOIS – EASTERN DIVISION
10
11   In Re:                                               )   CASE NO.: 17-35036
12                                                        )
     Brian Garcia,                                        )   CHAPTER 13
13                                                        )
              Debtors.                                    )   CERTIFICATE OF SERVICE
14
                                                          )
15                                                        )
                                                          )
16                                                        )
                                                          )
17
                                                          )
18                                                        )
                                                          )
19
20
                                      CERTIFICATE OF SERVICE
21
22            I am employed in the County of Orange, State of California. I am over the age of
23   eighteen and not a party to the within action. My business address is: 1920 Old Tustin Ave.,
24
     Santa Ana, CA 92705.
25
              I am readily familiar with the business’s practice for collection and processing of
26
27   correspondence for mailing with the United States Postal Service; such correspondence would

28   be deposited with the United States Postal Service the same day of deposit in the ordinary

     course of business.

                                                      1
                                       CERTIFICATE OF SERVICE
     Case 17-35036        Doc     Filed 05/21/20     Entered 05/21/20 16:49:32         Desc Main
                                      Document       Page 6 of 6


 1   On May 21, 2020 I served the following documents described as:
 2                 NOTICE OF MORTGAGE PAYMENT CHANGE
 3
     on the interested parties in this action by placing a true and correct copy thereof in a sealed
 4
     envelope addressed as follows:
 5
 6   (Via United States Mail)
     Debtor                                               Chapter 13 Trustee
 7   Brian Garcia                                         Tom Vaughn
     11012 S. Whipple                                     55 E. Monroe Street, Suite 3850
 8
     Chicago, IL 60655                                    Chicago, IL 60603
 9
     Debtor’s Counsel                                     U.S. Trustee
10   Sara J Gray                                          Patrick S Layng
11   Sara J. Gray, P.C.                                   Office of the U.S. Trustee, Region 11
     1429 Plainfield Rd                                   219 S Dearborn St
12   Joliet, IL 60435                                     Room 873
                                                          Chicago, IL 60604
13
14   _xx___(By First Class Mail) At my business address, I placed such envelope for deposit with
     the United States Postal Service by placing them for collection and mailing on that date
15   following ordinary business practices.
16   ______Via Electronic Mail pursuant to the requirements of the Local Bankruptcy Rules of the
17   Eastern District of California

18   __xx_(Federal) I declare under penalty of perjury under the laws of the United States of
     America that the foregoing is true and correct.
19
20          Executed on May 21, 2020 at Santa Ana, California

21   /s / Jeremy Romero
     Jeremy Romero
22
23
24
25
26
27
28




                                                      2
                                      CERTIFICATE OF SERVICE
